OPINION OF THE COURT
Edward J. Greenfield, J.
This is an article 78 proceeding in which petitioner seeks a judgment annulling the determination of the Administrative Adjudication Bureau of the City of New York which resulted in a fine of $15.
Petitioner admittedly parked at a parking meter which did not register after deposit of his coin.
Section 93 of the New York City Traffic Regulations provides in pertinent part that no person shall park a vehicle at a meter without first activating the meter with a coin and that no person shall park at a meter while the indicator indicates that the time has expired.
Petitioner contends that once having deposited a coin, he should have been permitted to park for the prescribed time *616even though the meter did not register and that section 93 only applies to meters not capable of having a coin inserted. Petitioner’s interpretation of the section was rejected and this court does not find that the determination of the hearing officer as affirmed by the appeals board was arbitrary or capricious.
Petitioner’s remedy when the meter failed to register was to notify the Transportation Administration of the defect and have his fee refunded.
Accordingly, the petition is dismissed.